Opinion by
Willson, J.
§ 289. Amendment to article V of constitution; tulien it became operative; terms of county court; poiver oj commissioners’ court to change. The judgment appealed,, from was rendered at a term of the county court, beginning on first Monday in September, 1883, being the third day of said month, and ending on the twenty-sixth day of said month. There was no authority of law for holding a term of said court for civil business, to commence on the first Monday in September, 1883. Under the law then in force, the September terms of county courts were fixed to begin on the -third Monday in that month, and the commissioners’ court had no power to change the *221time of holding said courts. .[Const, art. V, § 17; E. S. art. 1173.] It was not until the amendment to article V of the constitution became operative, that the commissioners’ courts were clothed with the power to change the time fixed by law for holding the regular terms of the county courts for civil business. [Amendment, art. V, Const.; Acts 18th Leg. p. 134.] That amendment did not become operative until the fortieth day after the election at which it was adopted. [R. S. art. 1710; Const, art. XVII.] The election occurred on the second Tuesday in August, 1883, which was the fourteenth day of that month. .[Acts 18th Leg. p. 134, § 2.] It was, therefore, not until the 23d day of September, 1883, that said amendment went into effect. It was not until then that it was authoritatively adopted. [Sewell v. The State, 15 Tex. Ct. App. 56; Wilson v. The State, id. 150; Real v. The People, 42 N. Y. 270.] It being apparent that the term of court at "which the judgment was rendered was held without authority of law, the judgment is a nullity.
April 26, 1884.
(Note.-*- On a motion for rehearing it was made tp appear that the transcript in the foregoing cause did not correctly state the time of the holding of the court, and that,, in fact, the court was held at the time prescribed by law. The motion for rehearing was granted,, and, there being no error in the judgment, it was affirmed.—Reporter.) "
Reversed and -remanded.